Citation Nr: 1109539	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  05-09 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a respiratory disability, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for a kidney disability, to include as secondary to herbicide exposure.

3.  Entitlement to service connection for a skin disability, to include as secondary to herbicide exposure.

4.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to April 1977.

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida.

As noted in the November 2009 Board remand, although the Veteran requested the opportunity to testify at a Board hearing, he failed to report for a scheduled Board hearing and thus his request is deemed withdrawn.  

The issue of entitlement to service connection for a kidney disability, to include as secondary to herbicide exposure, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's COPD was not present in service or for many years thereafter the evidence shows that the Veteran's COPD is not causally related to his active service or any incident therein, including in-service herbicide exposure.

2.  The Veteran does not have a current skin disability.

3.  The preponderance of the evidence shows that the Veteran's back disability was not present in service or until many years thereafter and is not related to service or to an incident of service origin, including an in-service forklift accident.

CONCLUSIONS OF LAW

1.  The criteria for service connection for a respiratory disability, to include COPD, have not been met.  38 U.S.C.A. §§ 1103, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.300 (2010).

2.  The criteria for service connection for a skin disability, to include as secondary to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

3.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board observes that VA fulfilled its duties to notify and assist the Veteran.  Sufficient evidence is available to reach a decision and the Veteran is not prejudiced by appellate review at this time.

In November 2003, prior to the rating decision under appeal, VA sent the Veteran a letter informing him of the evidence necessary to establish service connection.  He was notified of what was necessary to establish his claim, what evidence he was expected to provide, and what VA would obtain on his behalf.  By way of a March 2006 letter, he was also notified of the type of evidence necessary to establish an effective date and a disability rating.  Although not all requisite notice was provided prior to the rating decision at issue, the Veteran was provided sufficient time to respond and the matter was readjudicated, most recently via the November 2010 Supplemental Statement of the Case (SSOC).  The letters provided have satisfied VA's notice requirement.  38 C.F.R. § 3.159(b)(1) (2010); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA also has a duty to assist the Veteran in substantiating his claims under 38 C.F.R. § 3.159(c), (d) (2010).  Here, the Veteran's statements, his service treatment records, and post service VA and private treatment records, and his Social Security Administration records have been associated with the claims folder.  The Veteran was also afforded a VA examination for each claimed disability and the 2010 examination reports are in the claims folder and were reviewed by the Board.  The Veteran was given the opportunity, but has not notified VA of any additional available relevant records with regard to his claim.  VA has met its duties to notify and assist the Veteran.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  The second and third elements may be established by showing continuity of symptomology.  38 C.F.R. § 3.303(b).

Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board must fully consider the lay assertions of record.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U. S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

Respiratory and Skin

The Veteran contends that he suffers from respiratory and skin disabilities that were caused by in-service exposure to herbicides.  The Board initially notes that the Veteran does not contend, and the service treatment records do not show, that these disabilities initially manifested during service.  Thus, service connection on a direct basis under 38 C.F.R. § 3.303(a) is not alleged, nor does the evidence show that it is warranted.

As to the contention that the disabilities are etiologically related to in-service herbicide exposure, the Veteran acknowledges that he did not serve in Vietnam and, therefore, is not entitled to a presumption of herbicide exposure.  
See 38 C.F.R. § 3.307(a)(6)(iii) (2010).  Nevertheless, he asserts that he was exposed to drums containing Agent Orange while working as a supply clerk in Germany during the Vietnam era.  The Veteran's DD Form 214 confirms that he worked as a stock control specialist and had overseas service in Germany.  Before making a factual finding as to whether the Veteran was, in fact, exposed to herbicides in service, it should be determined whether the Veteran's claimed disabilities are of such a nature that they are deemed service connected for herbicide exposed Veterans.

VA regulations provide that the following diseases shall be service connected if the Veteran was exposed to an herbicide agent during active service, even though there is no record of such disease during service, and provided further that the requirements of 38 C.F.R. § 3.307(d) are satisfied: chloracne or other acneform disease consistent with chloracne, type II diabetes mellitus, Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, certain respiratory cancers, and soft tissue sarcoma.  38 C.F.R. § 3.309(e).  VA's has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).

Respiratory Disability

A review of the record reveals that the Veteran has treated for respiratory ailments a number of times since 1996.  He was treated for shortness of breath and hospitalized for pneumonia in October 1996.  See VA hospital records and January 2004 Social Security medical evaluation.  The Board observes that this is nearly twenty years following his discharge from service.  The evidence shows that the Veteran was again noted as having shortness of breath and pneumonia in September 2003.  He was admitted to a private hospital for "exacerbation of chronic obstructive pulmonary disease." He was discharged after several days, but later admitted to a VA hospital.  The VA discharge summary confirms that the Veteran reported with shortness of breath and history of pneumonia.  Testing during his hospitalization revealed obstructive pulmonary disease.  The Veteran was again treated in December 2003 and was noted as having "progressive dyspnea of unclear etiology with evidence of mild emphysema."  A December 2003 private report, presumably also related to the Social Security file, shows chronic obstructive pulmonary disease and chronic restrictive ventilator disease, with "no specific etiology."  

The January 2004 Social Security Medical Evaluation Report shows that the Veteran had quit smoking six months prior, but before that time had a habit that included smoking a half pack of cigarettes a day for twenty years.

Respiratory treatment continued into 2004.  A February 2004 note documents shortness of breath times one year.  A March 2004 VA clinical note shows that the Veteran was healthy until he began experiencing shortness of breath one year prior.  Another March 2004 note shows a diagnosis of mild emphysema, and an April 2004 note suggests fibrosis of the lung.

Later, in December 2007, a VA chest x-ray shows "subsegmental collapse of the right lung base."  April 2008 primary care notes show treatment for COPD and some fibrosis.  A pulmonary/critical care note related to the Veteran's prostate cancer treatment mentions that the Veteran had no shortness of breath at that time, but was noted as having a history to include "Pulm fibrosis??/Mild COPD," although it is noted that prior CT Scan "does not show any evidence of pulmonary fibrosis." While a May 2009 examination report shows a history to include interstitial pulmonary disease and possible fibrosis, the examination of that date was noted as "WNL (Lungs clear to auscultation bilaterally)."

In April 2010, the Veteran was afforded a VA examination to determine the nature and etiology of any current respiratory disorder.  The examiner summarized the Veteran's history of respiratory illnesses and reported the results of a 2009 chest x-ray, which showed no acute cardiopulmonary disease, but did show a "mild degree of COPD."  Physical examination revealed normal lung volumes, with moderate ventilator defect, and mild airflow limitation, and the examiner confirmed the current diagnosis as COPD with mild ventilator defect.  The examiner concluded that smoking is the likely etiology for the Veteran's COPD.

Thus, a review of the entire body of evidence reveals that the diagnosis of COPD is the primary respiratory diagnosis throughout the course of this appeal, as was confirmed at the time of the recent VA examination.  Again, the Veteran's service treatment records show no evidence of an onset of respiratory symptoms, to include COPD, during service.  The Veteran's primary claim is that his current COPD was caused by exposure to herbicides during his tour in Germany during the Vietnam Era.  As noted above, COPD is not one of the enumerated diseases associated with exposure to herbicide agents, such as Agent Orange.  38 C.F.R. § 3.309(e).  In fact, the Secretary has concluded, based on multiple in-depth studies conducted by the National Academy of Sciences (NAS), that there is inadequate evidence of an association between exposure to herbicides and non-listed diseases such as COPD.  See Diseases Not Associated With Exposure to Certain Herbicide Agents, 72 Fed. Reg. 32,395- 32,407 (June 12, 2007); see also 68 Fed. Reg. 27,630 - 27,641 (May 20, 2003); 74 Fed. Reg. 21,258-60 (May 9, 2009).  Thus, the Agent Orange presumptive provisions do not provide a basis upon which to establish service connection for COPD.  Accordingly, the Board further finds that there is no basis upon which to award service connection for COPD on a direct basis, including due to Agent Orange exposure in service.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).

Further, insofar as the Veteran asserts entitlement to service connection for nicotine dependence and disability stemming from such dependence, for claims filed after June 9, 1998, VA is prohibited from granting service connection for disability or death due to disease or injury attributable to the use of tobacco products during a veteran's active service. 38 U.S.C.A. § 1103(a) (West 2002); 38 C.F.R. § 3.300(a) (2010).  Because the Veteran's claim was filed after June 9, 1998, service connection will be warranted only if the Veteran's respiratory disorder had its initial onset during service or is otherwise related to service.

In summary, the evidence does not show and the Veteran does not contend that his currently diagnosed COPD initially manifested during service, or for many years following his discharge.  And, the law prohibits service connection for COPD on a presumptive basis based upon exposure to herbicide agents.  Currently, the only evidence of record supporting the Veteran's claim is his opinion, expressed in statements that he and his representative have submitted.  He contends that he was actually exposed to herbicides while on his tour in Germany during the Vietnam Era.  The Board finds the Veteran's assertions credible; however, the Board does not find that he is competent to testify as to etiology of the current respiratory disability.

The Veteran is competent to testify as to his observations.  See 38 C.F.R. § 3.159(a) (2010).  In addition, he may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson, 581 F.3d at 1316.  However, in this case, his statements as to the etiology of his COPD address an etiological question unlike testimony as to a separated shoulder, varicose veins, or flat feet, which are capable of direct observation.  See Woehlaert, 21 Vet. App. at 462 (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  Because of the complex nature of the disability at issue, the Board does not find that the Veteran is competent to testify as to its etiology.

In summary, the Board finds that the most probative evidence shows that the Veteran's COPD was not present during his active service or for many years thereafter and the record on appeal contains no probative evidence that the Veteran's current COPD is causally related to his active service or any incident therein, including herbicide exposure.  Rather, the record demonstrates a long smoking history.  For the reasons set forth above, the Board finds that the preponderance of the evidence is against the claim of service connection for COPD.  The benefit of the doubt doctrine is not for application where the clear weight of the evidence is against the claim. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Skin Disability

The Veteran contends that he has a current skin disorder that is etiologically related to in-service herbicide exposure.  Again, it is important to first determine whether the Veteran has a disorder that is a named disability subject to presumptive service connection for herbicide exposed Veterans.  

The claims folder contains very little evidence related to the Veteran's skin.  His VA outpatient records show treatment in the dermatology clinic in May 2008 for two lesions in his groin area.  He reported no history of any sort of skin cancer, but that the lesions were there for approximately five years.  The physician noted that they were benign lesions and that no action was necessary.  The following month, he was treated for three right axillary abscesses, which manifested two weeks prior to the office visit.  They were drained and cleaned and the Veteran was released with pain medication.  Thus, the Veteran's outpatient records show no evidence of any skin disorder, but rather two instances of isolated and seemingly unrelated skin problems in to different areas of the body.

In April 2010, the Veteran was afforded a VA skin examination to assess the nature of any current skin disorder.  The Veteran reported that two to three times per week he experiences "small red raised bumps over forearms, back, and sides."  He confirmed that he had never been actively treated, and that he simply uses calamine lotion at home.  Physical examination, however, revealed normal skin.  The examiner indicated that there were no visible findings, no rash, and no lesions.  There was no disability for which an opinion could be given as to its etiology.

As stated earlier in this decision, a required element for a determination that service connection is warranted is the existence of a current disability.  In this case, the Veteran has reported periodic bumps on the skin, for which he has needed no treatment.  While the Board recognizes the Veteran's belief that he has a skin disability, and finds him to be a credible witness, he is not competent, as a lay person, to medically determine whether the occasional bumps on his skin rise to the level of a disability.  The Veteran is competent to testify as to his observations.  See 38 C.F.R. § 3.159(a) (2010).  In addition, he may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson, 581 F.3d at 1316.  However, there is no treatment for any ongoing skin disorder, and the VA examiner was unable to identify any skin disorder.  The Veteran's statements are taken into account, but do not establish the existence of a current disability.  Medical evidence shows two isolated incidents involving the skin, but neither relating to any ongoing skin disorder, and a VA examiner was unable to render a diagnosis, because the skin was normal.  There is simply no basis for which service connection can be granted because there is no evidence showing a current skin disability.  Without a current disability, service connection is not warranted.  Thus, the appeal must be denied.  38 C.F.R. § 3.303.  

Back

The Veteran contends that he has a back disability that is causally connected to an in-service incident.  In particular, he reports that he injured his back when he was pinned underneath a forklift.  The service treatment records reveal that in December 1975 he was treated for right leg and knee injuries after being "pinned to a forklift." X-rays revealed a torn patellar tendon.  Clinical findings, however, made no mention of any back injuries.  An April 1976 follow-up notes shows a right knee injury, but make no mention of any symptoms related to the back.  The March 1977 separation examination is also negative as to any abnormality of the spine.  Thus, while the evidence confirms that there was an in-service incident during which the Veteran was pinned under a forklift, there is no evidence at that time, or at any other time during service, of treatment for a back injury.  

The first post-service evidence that the Veteran has a back disability was his claim for service connection filed in 2003, more than twenty-five years following his discharge from active duty.  In his June 2004 Notice of Disagreement (NOD) and March 2005 Substantive Appeal the Veteran again claimed to have a current back disability related to the forklift accident in Germany.  Outpatient treatment records generally show a history including chronic low back pain, but not for many years after service.  See December 2006, April 2008 VA primary care clinic notes.  Outpatient treatment notes are otherwise silent as to treatment for the back.

In March 2010, the Veteran was afforded a VA spine examination.  He again reported having injured his back in service when he was pinned underneath a forklift.  The examiner noted the Veteran's claim that since the time of that in-service incident, "he has been reporting sharp pains in his low back and numbness radiating down his right side to his right knee."  The Board again notes, however, that the claims folder shows no evidence of any report of back pain before the 2003 claim.  Physical examination revealed painful motion of the thoraco-lumbar spine, and the examiner diagnosed lumbar myofascial strain with radiculopathy in the right L2 dermatome.  The examiner confirmed review of the service treatment records, and after acknowledging and considering his lay report of a continuity of symptoms since the in-service injury, opined that the current low back disability was less likely than not caused by or a result of any injury sustained during the in-service forklift accident.  This opinion was based upon the complete lack of evidence of treatment for the back at the time of the accident, or at any other time in service, as well as the fact that the Veteran reported that he has been driving trucks his entire life.  The examiner found that it is "more likely that the long term wear and tear of this repetitive trauma over many years may have contributed to his myofacial strain."  The examiner concluded that the current disability "cannot be logically linked to the forklift incident in question."

While the Board recognizes the Veteran's belief that his back disability is due to the in-service forklift incident, and finds him to be a credible witness, he is not competent, as a lay person, to make such a medical determination.  The Veteran is competent to testify as to his observations.  See 38 C.F.R. § 3.159(a) (2010).  In addition, he may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson, 581 F.3d at 1316.  However, in this case, statements made by the Veteran as to the etiology of his back disability address an etiological question unlike testimony as to a separated shoulder, varicose veins, or flat feet, which are capable of direct observation.  See Woehlaert, 21 Vet. App. at 462 (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  The Veteran is contending that his current back disability is etiologically related to an in-service incurrence that did not involve his back, and he is opposing the opinion of a competent and credible medical examiner who concluded that the wear and tear on his body caused by years of truck driving.  Because a determination as to the etiology of this disability requires more than lay observation, the Board does not find that the Veteran is competent to testify as to its etiology.

Because the claims folder shows that the Veteran has a current back disability that manifested many years following service, and because the VA medical examiner opined that the Veteran's back disability is most likely due to his long truck-driving career, rather than due to any event of service, the preponderance of the evidence is against his claim for service connection.  The appeal must be denied.  38 C.F.R. § 3.303.  The benefit of the doubt doctrine is not for application where the clear weight of the evidence is against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for a respiratory disability, to include as secondary to herbicide exposure, is denied.

Service connection for a skin disability, to include as secondary to herbicide exposure, is denied.

Service connection for a low back disability is denied.

REMAND

Unfortunately, a remand is again required as to the issue of whether service connection is warranted for a kidney disorder.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

In its November 2009 remand, the Board instructed the RO to afford the Veteran a VA examination to determine whether he had a kidney disorder that was related to or had its onset during service, including as a result of an in-service herbicide exposure.  In the April 2010 examination report, the examiner noted the Veteran's report of an onset of low back and flank pain in service in 1976, although without dysuria.  He also reported that he has continued to have episodic attacks of kidney stone pain over the years since that time.  The examiner discussed the findings based upon a review of the record and examination of the Veteran.  A diagnosis of nephrolithiasis was confirmed.  The examiner, however, only commented as to whether the Veteran's nephrolithiasis is related to any in-service herbicide exposure.  In offering this assessment, the examiner failed to acknowledge the Veteran's report of having low back and flank pain since 1976 and.  There was no opinion provided as to whether it is at least as likely as not that this early low back and flank pain was the initial manifestation of the currently diagnosed nephrolithiasis.  The examiner simply ignored the competent and credible lay testimony as to symptoms over the years.  As such, the Board finds that this examination report is not adequate for rating purposes.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in- service injury, but relied on the service treatment records to provide a negative opinion).  The Board recognizes that the crux of the Veteran's claim is based upon herbicide exposure; however, the availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

The Board notes that the November 2009 remand directive did require an analysis of the Veteran's claim on a direct basis.  This remand directive was clearly not met.   If any action required by a remand is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  While the Board regrets the delay, another remand is required for the reasons set forth, above.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  After associating any pertinent, outstanding records with the claims folder, obtain an addendum to the April 2010 VA examination related to the Veteran's claim for service connection for a kidney disability.  The examiner should opine whether it is at least as likely as not that the Veteran's currently diagnosed nephrolithiasis is causally connected to his period of active duty, including a determination as to whether the onset of low back and flank pain in 1976 was as likely as not the initial manifestation of the Veteran's kidney disability.  In offering this opinion, the examiner should acknowledge and discuss any lay evidence of a continuity of symptomatology.  See Dalton.

2.  Readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and his accredited representative should be issued a supplemental statement of the case (SSOC) and given a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


